         Case 1:21-cr-00572-CRC Document 13 Filed 09/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-510
                                                 :
 JOSHUA DRESSEL,                                 :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                          Defendant.             :    (Entering and Remaining in a Restricted
                                                 :    Building and Grounds)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building and Grounds)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, JOSHUA DRESSEL, did

knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-off,

and otherwise restricted area within the United States Capitol and its grounds, where the Vice

President and Vice President-elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building and Grounds, in violation of Title
       18, United States Code, Section 1752(a)(1))
         Case 1:21-cr-00572-CRC Document 13 Filed 09/13/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, JOSHUA DRESSEL, did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engage in disorderly and disruptive conduct in and within such proximity to, a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building and Grounds, in
       violation of Title 18, United States Code, Section 1752(a)(2))


                                       COUNT THREE

       On or about January 6, 2021, in the District of Columbia, JOSHUA DRESSEL, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress or either

House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                2
         Case 1:21-cr-00572-CRC Document 13 Filed 09/13/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, JOSHUA DRESSEL, willfully

and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))



                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793




                                           By:
                                                  SETH ADAM MEINERO
                                                  Trial Attorney
                                                  Detailed to the United States Attorney’s
                                                  Office for the District of Columbia
                                                  D.C. Bar No. 976587
                                                  Federal Major Crimes Section
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  202-252-5847
                                                  Seth.Meinero@usdoj.gov




                                              3
